
		112th CONGRESS
		2d Session
		H.R. 4850
		In the Senate of the United
	 States,
		
			September 22 (legislative
		day, September 21), 2012.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 4850) entitled An Act to allow for innovations and alternative
		technologies that meet or exceed desired energy efficiency goals., do
		pass with the following
		At the end of
	 the bill, add the following:
				3.Uniform efficiency
		descriptor for covered water heatersSection 325(e) of the Energy Policy and
		Conservation Act (42 U.S.C. 6295(e)) is amended by adding at the end the
		following:
					
						(5)Uniform
		  efficiency descriptor for covered water heaters
							(A)DefinitionsIn
		  this paragraph:
								(i)Covered water
		  heaterThe term covered water heater means—
									(I)a
		  water heater; and
									(II)a
		  storage water heater, instantaneous water heater, and unfired water storage
		  tank (as defined in section 340).
									(ii)Final
		  ruleThe term final rule means the final rule
		  published under this paragraph.
								(B)Publication of
		  final ruleNot later than 180 days after the date of enactment of
		  this paragraph, the Secretary shall publish a final rule that establishes a
		  uniform efficiency descriptor and accompanying test methods for covered water
		  heaters.
							(C)PurposeThe
		  purpose of the final rule shall be to replace with a uniform efficiency
		  descriptor—
								(i)the
		  energy factor descriptor for water heaters established under this subsection;
		  and
								(ii)the
		  thermal efficiency and standby loss descriptors for storage water heaters,
		  instantaneous water heaters, and unfired water storage tanks established under
		  section 342(a)(5).
								(D)Effect of final
		  rule
								(i)In
		  generalNotwithstanding any other provision of this title,
		  effective beginning on the effective date of the final rule, the efficiency
		  standard for covered water heaters shall be denominated according to the
		  efficiency descriptor established by the final rule.
								(ii)Effective
		  dateThe final rule shall take effect 1 year after the date of
		  publication of the final rule under subparagraph (B).
								(E)Conversion
		  factor
								(i)In
		  generalThe Secretary shall develop a mathematical conversion
		  factor for converting the measurement of efficiency for covered water heaters
		  from the test procedures in effect on the date of enactment of this paragraph
		  to the new energy descriptor established under the final rule.
								(ii)ApplicationThe
		  conversion factor shall apply to models of covered water heaters affected by
		  the final rule and tested prior to the effective date of the final rule.
								(iii)Effect on
		  efficiency requirementsThe conversion factor shall not affect
		  the minimum efficiency requirements for covered water heaters otherwise
		  established under this title.
								(iv)UseDuring
		  the period described in clause (v), a manufacturer may apply the conversion
		  factor established by the Secretary to rerate existing models of covered water
		  heaters that are in existence prior to the effective date of the rule described
		  in clause (v)(II) to comply with the new efficiency descriptor.
								(v)PeriodSubclause
		  (E) shall apply during the period—
									(I)beginning on the
		  date of publication of the conversion factor in the Federal Register;
		  and
									(II)ending on April
		  16, 2015.
									(F)ExclusionsThe
		  final rule may exclude a specific category of covered water heaters from the
		  uniform efficiency descriptor established under this paragraph if the Secretary
		  determines that the category of water heaters—
								(i)does
		  not have a residential use and can be clearly described in the final rule;
		  and
								(ii)are
		  effectively rated using the thermal efficiency and standby loss descriptors
		  applied (as of the date of enactment of this paragraph) to the category under
		  section 342(a)(5).
								(G)OptionsThe
		  descriptor set by the final rule may be—
								(i)a
		  revised version of the energy factor descriptor in use as of the date of
		  enactment of this paragraph;
								(ii)the
		  thermal efficiency and standby loss descriptors in use as of that date;
								(iii)a
		  revised version of the thermal efficiency and standby loss descriptors;
								(iv)a
		  hybrid of descriptors; or
								(v)a new
		  approach.
								(H)ApplicationThe
		  efficiency descriptor and accompanying test method established under the final
		  rule shall apply, to the maximum extent practicable, to all water heating
		  technologies in use as of the date of enactment of this paragraph and to future
		  water heating technologies.
							(I)ParticipationThe
		  Secretary shall invite interested stakeholders to participate in the rulemaking
		  process used to establish the final rule.
							(J)Testing of
		  alternative descriptorsIn establishing the final rule, the
		  Secretary shall contract with the National Institute of Standards and
		  Technology, as necessary, to conduct testing and simulation of alternative
		  descriptors identified for consideration.
							(K)Existing
		  covered water heatersA covered water heater shall be considered
		  to comply with the final rule on and after the effective date of the final rule
		  and with any revised labeling requirements established by the Federal Trade
		  Commission to carry out the final rule if the covered water heater—
								(i)was
		  manufactured prior to the effective date of the final rule; and
								(ii)complied with
		  the efficiency standards and labeling requirements in effect prior to the final
		  rule.
								.
				4.Service over the
		counter, self-contained, medium temperature commercial
		refrigeratorsSection 342(c)
		of the Energy Policy and Conservation Act (42 U.S.C. 6313(c)) is
		amended—
					(1)in
		paragraph (1)—
						(A)by redesignating
		subparagraph (C) as subparagraph (E); and
						(B)by inserting
		after subparagraph (B) the following:
							
								(C)The term
		  service over the counter, self-contained, medium temperature commercial
		  refrigerator or (SOC–SC–M) means a medium temperature
		  commercial refrigerator—
									(i)with
		  a self-contained condensing unit and equipped with sliding or hinged doors in
		  the back intended for use by sales personnel, and with glass or other
		  transparent material in the front for displaying merchandise; and
									(ii)that
		  has a height not greater than 66 inches and is intended to serve as a counter
		  for transactions between sales personnel and customers.
									(D)The term
		  TDA means the total display area (ft²) of the refrigerated case,
		  as defined in AHRI Standard
		  1200.
								;
						(2)by
		redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;
		and
					(3)by
		inserting after paragraph (3) the following:
						
							(4)Each SOC–SC–M
		  manufactured on or after January 1, 2012, shall have a total daily energy
		  consumption (in kilowatt hours per day) of not more than 0.6 x TDA +
		  1.0.
							.
					5.Small
		duct high velocity systems and administrative changes
					(a)Through-the-Wall
		central air conditioners, through-the-Wall central air conditioning heat pumps,
		and small duct, high velocity systemsSection 325(d) of the
		Energy Policy and Conservation Act (42 U.S.C. 6295(d)) is amended by adding at
		the end the following:
						
							(4)Standards for
		  through-the-wall central air conditioners, through-the-wall central air
		  conditioning heat pumps, and small duct, high velocity systems
								(A)DefinitionsIn
		  this paragraph:
									(i)Small duct,
		  high velocity systemThe term small duct, high velocity
		  system means a heating and cooling product that contains a blower and
		  indoor coil combination that—
										(I)is
		  designed for, and produces, at least 1.2 inches of external static pressure
		  when operated at the certified air volume rate of 220–350 CFM per rated ton of
		  cooling; and
										(II)when applied in
		  the field, uses high velocity room outlets generally greater than 1,000 fpm
		  that have less than 6.0 square inches of free area.
										(ii)Through-the-wall
		  central air conditioner; through-the-wall central air conditioning heat
		  pumpThe terms through-the-wall central air conditioner’
		  and ‘through-the-wall central air conditioning heat pump mean a central
		  air conditioner or heat pump, respectively, that is designed to be installed
		  totally or partially within a fixed-size opening in an exterior wall,
		  and—
										(I)is
		  not weatherized;
										(II)is clearly and
		  permanently marked for installation only through an exterior wall;
										(III)has a rated
		  cooling capacity no greater than 30,000 Btu/hr;
										(IV)exchanges all of
		  its outdoor air across a single surface of the equipment cabinet; and
										(V)has a combined
		  outdoor air exchange area of less than 800 square inches (split systems) or
		  less than 1,210 square inches (single packaged systems) as measured on the
		  surface area described in subclause (IV).
										(iii)RevisionThe
		  Secretary may revise the definitions contained in this subparagraph through
		  publication of a final rule.
									(B)Small-duct
		  high-velocity systems
									(i)Seasonal energy
		  efficiency ratioThe seasonal energy efficiency ratio for
		  small-duct high-velocity systems shall be not less than—
										(I)11.00 for
		  products manufactured on or after January 23, 2006; and
										(II)12.00 for
		  products manufactured on or after January 1, 2015.
										(ii)Heating
		  seasonal performance factorThe heating seasonal performance
		  factor for small-duct high-velocity systems shall be not less than—
										(I)6.8 for products
		  manufactured on or after January 23, 2006; and
										(II)7.2 for products
		  manufactured on or after January 1, 2015.
										(C)Subsequent
		  rulemakingsThe Secretary shall conduct subsequent rulemakings
		  for through-the-wall central air conditioners, through-the-wall central air
		  conditioning heat pumps, and small duct, high velocity systems as part of any
		  rulemaking under this section used to review or revise standards for other
		  central air conditioners and heat
		  pumps.
								.
					(b)Duty to review
		commercial equipmentSection 342(a)(6) of the Energy Policy and
		Conservation Act (42 U.S.C. 6313(a)(6)) is amended—
						(1)in
		subparagraph (A)(i), by inserting the standard levels or design
		requirements applicable under that standard to immediately before
		any small commercial; and
						(2)in
		subparagraph (C)—
							(A)in clause
		(i)—
								(i)by
		striking Not later than 6 years after issuance of any final rule
		establishing or amending a standard, as required for a product under this
		part, and inserting Every 6 years,; and
								(ii)by
		inserting after the Secretary shall the following:
		conduct an evaluation of each class of covered equipment and
		shall; and
								(B)by adding at the
		end the following:
								
									(vi)For
		  any covered equipment as to which more than 6 years has elapsed since the
		  issuance of the most recent final rule establishing or amending a standard for
		  the product as of the date of enactment of this clause, the first notice
		  required under clause (i) shall be published by December 31,
		  2013.
									.
							(c)Petition for
		amended standardsSection
		325(n) of the Energy Policy and Conservation Act (42 U.S.C. 6295(n)) is
		amended—
						(1)by
		redesignating paragraph (3) as paragraph (5); and
						(2)by
		inserting after paragraph (2) the following:
							
								(3)Notice of
		  decisionNot later than 180 days after the date of receiving a
		  petition, the Secretary shall publish in the Federal Register a notice of, and
		  explanation for, the decision of the Secretary to grant or deny the
		  petition.
								(4)New or amended
		  standardsNot later than 3 years after the date of granting a
		  petition for new or amended standards, the Secretary shall publish in the
		  Federal Register—
									(A)a final rule that
		  contains the new or amended standards; or
									(B)a determination
		  that no new or amended standards are
		  necessary.
									.
						6.Technical
		corrections
					(a)Title III of
		Energy Independence and Security Act of 2007—Energy Savings Through Improved
		Standards for Appliances and Lighting
						(1)Section 325(u) of
		the Energy Policy and Conservation Act (42 U.S.C. 6295(u)) (as amended by
		section 301(c) of the Energy Independence and Security Act of 2007 (121 Stat.
		1550)) is amended—
							(A)by redesignating
		paragraph (7) as paragraph (4); and
							(B)in paragraph (4)
		(as so redesignated), by striking supplies is and inserting
		supply is.
							(2)Section 302(b) of
		the Energy Independence and Security Act of 2007 (121 Stat. 1551) is amended by
		striking 6313(a) and inserting 6314(a).
						(3)Section 342(a)(6)
		of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)(6)) (as amended by
		section 305(b)(2) of the Energy Independence and Security Act of 2007 (121
		Stat. 1554)) is amended—
							(A)in subparagraph
		(B)—
								(i)by
		striking If the Secretary and inserting the following:
									
										(i)In
		  generalIf the
		  Secretary
										;
								(ii)by
		striking clause (ii)(II) and inserting subparagraph
		(A)(ii)(II);
								(iii)by
		striking clause (i) and inserting subparagraph
		(A)(i); and
								(iv)by
		adding at the end the following:
									
										(ii)FactorsIn
		  determining whether a standard is economically justified for the purposes of
		  subparagraph (A)(ii)(II), the Secretary shall, after receiving views and
		  comments furnished with respect to the proposed standard, determine whether the
		  benefits of the standard exceed the burden of the proposed standard by, to the
		  maximum extent practicable, considering—
										(I)the economic
		  impact of the standard on the manufacturers and on the consumers of the
		  products subject to the standard;
										(II)the savings in
		  operating costs throughout the estimated average life of the product in the
		  type (or class) compared to any increase in the price of, or in the initial
		  charges for, or maintenance expenses of, the products that are likely to result
		  from the imposition of the standard;
										(III)the total
		  projected quantity of energy savings likely to result directly from the
		  imposition of the standard;
										(IV)any lessening of
		  the utility or the performance of the products likely to result from the
		  imposition of the standard;
										(V)the impact of any
		  lessening of competition, as determined in writing by the Attorney General,
		  that is likely to result from the imposition of the standard;
										(VI)the need for
		  national energy conservation; and
										(VII)other factors
		  the Secretary considers relevant.
										(iii)Administration
											(I)Energy use and
		  efficiencyThe Secretary may not prescribe any amended standard
		  under this paragraph that increases the maximum allowable energy use, or
		  decreases the minimum required energy efficiency, of a covered product.
											(II)Unavailability
												(aa)In
		  generalThe Secretary may not prescribe an amended standard under
		  this subparagraph if the Secretary finds (and publishes the finding) that
		  interested persons have established by a preponderance of the evidence that a
		  standard is likely to result in the unavailability in the United States in any
		  product type (or class) of performance characteristics (including reliability,
		  features, sizes, capacities, and volumes) that are substantially the same as
		  those generally available in the United States at the time of the finding of
		  the Secretary.
												(bb)Other types or
		  classesThe failure of some types (or classes) to meet the
		  criterion established under this subclause shall not affect the determination
		  of the Secretary on whether to prescribe a standard for the other types or
		  classes.
												;
		  and
								(B)in subparagraph
		(C)(iv), by striking An amendment prescribed under this
		subsection and inserting Notwithstanding subparagraph (D), an
		amendment prescribed under this subparagraph.
							(4)Section
		342(a)(6)(B)(iii) of the Energy Policy and Conservation Act (as added by
		section 306(c) of the Energy Independence and Security Act of 2007 (121 Stat.
		1559)) is transferred and redesignated as clause (vi) of section 342(a)(6)(C)
		of the Energy Policy and Conservation Act (as amended by section 305(b)(2) of
		the Energy Independence and Security Act of 2007 (121 Stat. 1554)).
						(5)Section 345 of
		the Energy Policy and Conservation Act (42 U.S.C. 6316) (as amended by section
		312(e) of the Energy Independence and Security Act of 2007 (121 Stat. 1567)) is
		amended—
							(A)by striking
		subparagraphs (B) through (G) each place it appears and
		inserting subparagraphs (B), (C), (D), (I), (J), and (K);
							(B)by striking
		part A each place it appears and inserting part
		B; and
							(C)in subsection
		(a)—
								(i)in
		paragraph (8), by striking and at the end;
								(ii)in
		paragraph (9), by striking the period at the end and inserting ;
		and; and
								(iii)by
		adding at the end the following:
									
										(10)section 327
		  shall apply with respect to the equipment described in section 340(1)(L)
		  beginning on the date on which a final rule establishing an energy conservation
		  standard is issued by the Secretary, except that any State or local standard
		  prescribed or enacted for the equipment before the date on which the final rule
		  is issued shall not be preempted until the energy conservation standard
		  established by the Secretary for the equipment takes
		  effect.
										;
								(D)in subsection
		(b)(1), by striking section 325(p)(5) and inserting
		section 325(p)(4); and
							(E)in subsection
		(h)(3), by striking section 342(f)(3) and inserting
		section 342(f)(4).
							(6)Section
		321(30)(D)(i)(III) of the Energy Policy and Conservation Act (42 U.S.C.
		6291(30)(D)(i)(III)) (as amended by section 321(a)(1)(A) of the Energy
		Independence and Security Act of 2007 (121 Stat. 1574)) is amended by inserting
		before the semicolon the following: or, in the case of a modified
		spectrum lamp, not less than 232 lumens and not more than 1,950
		lumens.
						(7)Section
		321(30)(T) of the Energy Policy and Conservation Act (42 U.S.C. 6291(30)(T))
		(as amended by section 321(a)(1)(B) of the Energy Independence and Security Act
		of 2007 (121 Stat. 1574)) is amended—
							(A)in clause
		(i)—
								(i)by
		striking the comma after household appliance and inserting
		and; and
								(ii)by
		striking and is sold at retail,; and
								(B)in clause (ii),
		by inserting when sold at retail, before is
		designated.
							(8)Section
		325(l)(4)(A) of the Energy Policy and Conservation Act (42 U.S.C.
		6295(l)(4)(A)) (as amended by section 321(a)(3)(B) of the Energy Independence
		and Security Act of 2007 (121 Stat. 1581)) is amended by striking
		only.
						(9)Section
		327(b)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C.
		6297(b)(1)(B)) (as amended by section 321(d)(3) of the Energy Independence and
		Security Act of 2007 (121 Stat. 1585)) is amended—
							(A)in clause (i), by
		inserting and after the semicolon at the end;
							(B)in clause (ii),
		by striking ; and and inserting a period; and
							(C)by striking
		clause (iii).
							(10)Section
		321(30)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C.
		6291(30)(C)(ii)) (as amended by section 322(a)(1)(B) of the Energy Independence
		and Security Act of 2007 (121 Stat. 1587)) is amended by inserting a period
		after 40 watts or higher.
						(11)Section 322(b)
		of the Energy Independence and Security Act of 2007 (121 Stat. 1588) is amended
		by striking 6995(i) and inserting 6295(i).
						(12)Section 325(b)
		of the Energy Independence and Security Act of 2007 (121 Stat. 1596) is amended
		by striking 6924(c) and inserting 6294(c).
						(13)This subsection
		and the amendments made by this subsection take effect as if included in the
		Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
		1492).
						(b)Energy policy
		act of 2005
						(1)Section
		325(g)(8)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C.
		6295(g)(8)(C)(ii)) (as added by section 135(c)(2)(B) of the Energy Policy Act
		of 2005) is amended by striking 20F and inserting 20°F
		.
						(2)This
		subsection and the amendment made by this subsection take effect as if included
		in the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594).
						(c)Energy policy
		and conservation act
						(1)Section 340(2)(B)
		of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is
		amended—
							(A)in clause (xi),
		by striking and at the end;
							(B)in clause (xii),
		by striking the period at the end and inserting ; and;
		and
							(C)by adding at the
		end the following:
								
									(xiii)other
		  motors.
									.
							(2)Section 343(a) of
		the Energy Policy and Conservation Act (42 U.S.C. 6314(a)) is amended by
		striking Air-Conditioning and Refrigeration Institute each place
		it appears in paragraphs (4)(A) and (7) and inserting Air-Conditioning,
		Heating, and Refrigeration Institute.
						IIIndustrial
		energy efficiency
					201.Coordination
		of research and development of energy efficient technologies for
		industry
						(a)In
		generalAs part of the research and development activities of the
		Industrial Technologies Program of the Department of Energy, the Secretary of
		Energy (referred to in this title as the Secretary) shall
		establish, as appropriate, collaborative research and development partnerships
		with other programs within the Office of Energy Efficiency and Renewable Energy
		(including the Building Technologies Program), the Office of Electricity
		Delivery and Energy Reliability, and the Office of Science that—
							(1)leverage the
		research and development expertise of those programs to promote early stage
		energy efficiency technology development;
							(2)support the use
		of innovative manufacturing processes and applied research for development,
		demonstration, and commercialization of new technologies and processes to
		improve efficiency (including improvements in efficient use of water), reduce
		emissions, reduce industrial waste, and improve industrial
		cost-competitiveness; and
							(3)apply the
		knowledge and expertise of the Industrial Technologies Program to help achieve
		the program goals of the other programs.
							(b)ReportsNot
		later than 2 years after the date of enactment of this Act and biennially
		thereafter, the Secretary shall submit to Congress a report that describes
		actions taken to carry out subsection (a) and the results of those
		actions.
						202.Reducing
		barriers to the deployment of industrial energy efficiency
						(a)DefinitionsIn
		this section:
							(1)Industrial
		energy efficiencyThe term industrial energy
		efficiency means the energy efficiency derived from commercial
		technologies and measures to improve energy efficiency or to generate or
		transmit electric power and heat, including electric motor efficiency
		improvements, demand response, direct or indirect combined heat and power, and
		waste heat recovery.
							(2)Industrial
		sectorThe term industrial sector means any
		subsector of the manufacturing sector (as defined in North American Industry
		Classification System codes 31-33 (as in effect on the date of enactment of
		this Act)) establishments of which have, or could have, thermal host facilities
		with electricity requirements met in whole, or in part, by onsite electricity
		generation, including direct and indirect combined heat and power or waste
		recovery.
							(b)Report on the
		deployment of industrial energy efficiency
							(1)In
		generalNot later than 1 year after the date of enactment of this
		Act, the Secretary shall submit to the Committee on Energy and Commerce of the
		House of Representatives and the Committee on Energy and Natural Resources of
		the Senate a report describing—
								(A)the results of
		the study conducted under paragraph (2); and
								(B)recommendations
		and guidance developed under paragraph (3).
								(2)StudyThe
		Secretary, in coordination with the industrial sector, shall conduct a study of
		the following:
								(A)The legal,
		regulatory, and economic barriers to the deployment of industrial energy
		efficiency in all electricity markets (including organized wholesale
		electricity markets, and regulated electricity markets), including, as
		applicable, the following:
									(i)Transmission and
		distribution interconnection requirements.
									(ii)Standby,
		back-up, and maintenance fees (including demand ratchets).
									(iii)Exit
		fees.
									(iv)Life
		of contract demand ratchets.
									(v)Net
		metering.
									(vi)Calculation of
		avoided cost rates.
									(vii)Power
		purchase agreements.
									(viii)Energy market
		structures.
									(ix)Capacity market
		structures.
									(x)Other
		barriers as may be identified by the Secretary, in coordination with the
		industrial sector.
									(B)Examples of
		—
									(i)successful State
		and Federal policies that resulted in greater use of industrial energy
		efficiency;
									(ii)successful
		private initiatives that resulted in greater use of industrial energy
		efficiency; and
									(iii)cost-effective
		policies used by foreign countries to foster industrial energy
		efficiency.
									(C)The estimated
		economic benefits to the national economy of providing the industrial sector
		with Federal energy efficiency matching grants of $5,000,000,000 for 5- and
		10-year periods, including benefits relating to—
									(i)estimated energy
		and emission reductions;
									(ii)direct
		and indirect jobs saved or created;
									(iii)direct and
		indirect capital investment;
									(iv)the
		gross domestic product; and
									(v)trade
		balance impacts.
									(D)The estimated
		energy savings available from increased use of recycled material in
		energy-intensive manufacturing processes.
								(3)Recommendations
		and guidanceThe Secretary, in coordination with the industrial
		sector, shall develop policy recommendations regarding the deployment of
		industrial energy efficiency, including proposed regulatory guidance to States
		and relevant Federal agencies to address barriers to deployment.
							203.Study of
		advanced energy technology manufacturing capabilities in the united
		states
						(a)In
		generalNot later than 60 days after the date of enactment of
		this Act, the Secretary shall enter into an arrangement with the National
		Academy of Sciences under which the Academy shall conduct a study of the
		development of advanced manufacturing capabilities for various energy
		technologies, including—
							(1)an
		assessment of the manufacturing supply chains of established and emerging
		industries;
							(2)an
		analysis of—
								(A)the manner in
		which supply chains have changed over the 25-year period ending on the date of
		enactment of this Act;
								(B)current trends in
		supply chains; and
								(C)the energy
		intensity of each part of the supply chain and opportunities for
		improvement;
								(3)for
		each technology or manufacturing sector, an analysis of which sections of the
		supply chain are critical for the United States to retain or develop to be
		competitive in the manufacturing of the technology;
							(4)an
		assessment of which emerging energy technologies the United States should focus
		on to create or enhance manufacturing capabilities; and
							(5)recommendations
		on leveraging the expertise of energy efficiency and renewable energy user
		facilities so that best materials and manufacturing practices are designed and
		implemented.
							(b)ReportNot
		later than 2 years after the date on which the Secretary enters into the
		agreement with the Academy described in subsection (a), the Academy shall
		submit to the Committee on Energy and Natural Resources of the Senate, the
		Committee on Energy and Commerce of the House of Representatives, and the
		Secretary a report describing the results of the study required under this
		section, including any findings and recommendations.
						204.Industrial
		technologies steering committeeThe Secretary shall establish an advisory
		steering committee that includes national trade associations representing
		energy-intensive industries or energy service providers to provide
		recommendations to the Secretary on planning and implementation of the
		Industrial Technologies Program of the Department of Energy.
					IIIFederal agency
		energy efficiency
					301.Availability
		of funds for design updatesSection 3307 of title 40, United States
		Code, is amended—
						(1)by
		redesignating subsections (d) through (h) as subsections (e) through (i),
		respectively; and
						(2)by
		inserting after subsection (c) the following:
							
								(d)Availability of
		  funds for design updates
									(1)In
		  generalSubject to paragraph (2), for any project for which
		  congressional approval is received under subsection (a) and for which the
		  design has been substantially completed but construction has not begun, the
		  Administrator of General Services may use appropriated funds to update the
		  project design to meet applicable Federal building energy efficiency standards
		  established under section 305 of the Energy Conservation and Production Act (42
		  U.S.C. 6834) and other requirements established under section 3312.
									(2)LimitationThe
		  use of funds under paragraph (1) shall not exceed 125 percent of the estimated
		  energy or other cost savings associated with the updates as determined by a
		  life-cycle cost analysis under section 544 of the National Energy Conservation
		  Policy Act (42 U.S.C.
		  8254).
									.
						302.Best practices
		for advanced meteringSection
		543(e) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e) is
		amended by striking paragraph (3) and inserting the following:
						
							(3)Plan
								(A)In
		  generalNot later than 180 days after the date on which
		  guidelines are established under paragraph (2), in a report submitted by the
		  agency under section 548(a), each agency shall submit to the Secretary a plan
		  describing the manner in which the agency will implement the requirements of
		  paragraph (1), including—
									(i)how
		  the agency will designate personnel primarily responsible for achieving the
		  requirements; and
									(ii)a
		  demonstration by the agency, complete with documentation, of any finding that
		  advanced meters or advanced metering devices (as those terms are used in
		  paragraph (1)), are not practicable.
									(B)UpdatesReports
		  submitted under subparagraph (A) shall be updated annually.
								(4)Best practices
		  report
								(A)In
		  generalNot later than 180 days after the date of enactment of
		  this paragraph, the Secretary of Energy, in consultation with the Secretary of
		  Defense and the Administrator of General Services, shall develop, and issue a
		  report on, best practices for the use of advanced metering of energy use in
		  Federal facilities, buildings, and equipment by Federal agencies.
								(B)UpdatingThe
		  report described under subparagraph (A) shall be updated annually.
								(C)ComponentsThe
		  report shall include, at a minimum—
									(i)summaries and
		  analysis of the reports by agencies under paragraph (3);
									(ii)recommendations
		  on standard requirements or guidelines for automated energy management systems,
		  including—
										(I)potential common
		  communications standards to allow data sharing and reporting;
										(II)means of
		  facilitating continuous commissioning of buildings and evidence-based
		  maintenance of buildings and building systems; and
										(III)standards for
		  sufficient levels of security and protection against cyber threats to ensure
		  systems cannot be controlled by unauthorized persons; and
										(iii)an
		  analysis of—
										(I)the types of
		  advanced metering and monitoring systems being piloted, tested, or installed in
		  Federal buildings; and
										(II)existing
		  techniques used within the private sector or other non-Federal government
		  buildings.
										.
					303.Federal energy
		management and data collection standardSection 543 of the National Energy
		Conservation Policy Act (42 U.S.C. 8253) is amended—
						(1)by
		redesignating the second subsection (f) (as added by section 434(a) of Public
		Law 110–140 (121 Stat. 1614)) as subsection (g); and
						(2)in
		subsection (f)(7), by striking subparagraph (A) and inserting the
		following:
							
								(A)In
		  generalFor each facility that meets the criteria established by
		  the Secretary under paragraph (2)(B), the energy manager shall use the
		  web-based tracking system under subparagraph (B)—
									(i)to
		  certify compliance with the requirements for—
										(I)energy and water
		  evaluations under paragraph (3);
										(II)implementation
		  of identified energy and water measures under paragraph (4); and
										(III)follow-up on
		  implemented measures under paragraph (5); and
										(ii)to
		  publish energy and water consumption data on an individual facility
		  basis.
									.
						304.Federal
		purchase requirementSection
		203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended—
						(1)in
		subsections (a) and (b)(2), by striking electric energy each
		place it appears and inserting electric, direct, and thermal
		energy;
						(2)in
		subsection (b)(2)—
							(A)by inserting
		, or avoided by, after generated from; and
							(B)by inserting
		(including ground-source, reclaimed, and ground water)after
		geothermal;
							(3)by
		redesignating subsection (d) as subsection (e); and
						(4)by
		inserting after subsection (c) the following:
							
								(d)Separate
		  calculationRenewable energy produced at a Federal facility, on
		  Federal land, or on Indian land (as defined in section 2601 of the Energy
		  Policy Act of 1992 (25 U.S.C. 3501))—
									(1)shall be
		  calculated (on a BTU-equivalent basis) separately from renewable energy used;
		  and
									(2)may be used
		  individually or in combination to comply with subsection
		  (a).
									.
						305.Study on
		federal data center consolidation
						(a)In
		generalThe Secretary of Energy shall conduct a study on the
		feasibility of a government-wide data center consolidation, with an overall
		Federal target of a minimum of 800 Federal data center closures by October 1,
		2015.
						(b)CoordinationIn
		conducting the study, the Secretary shall coordinate with Federal data center
		program managers, facilities managers, and sustainability officers.
						(c)ReportNot
		later than 1 year after the date of enactment of this Act, the Secretary shall
		submit to Congress a report that describes the results of the study, including
		a description of agency best practices in data center consolidation.
						
	
		
			
			Secretary
		
	
	
	